MORROW, Circuit Judge.
This is an appeal from an order of the United States Circuit Court for the Northern District of Cali*93iornia denying an application for a writ of habeas corpus on behalf of the appellant, and dismissing the petition praying for the same. The petitioner is one Wong Dune, who alleges that he is the lawful husband of Hoo Choy, for whom and on whose behalf he appears as the petitioner.
The petition alleges that Hoo Choy is a bona fide domiciled resident, inhabitant, and denizen of the city and county of San Francisco, State of California, and of the United States of America, and has no home or domicile elsewhere; that she came to the United States of America from the empire of China with the petitioner as his lawful wife on or about the 1st day of August, 1908, and since her arrival in the United States has continued to be the lawful wife of the petitioner, living with him at his home in the state of California, and there cohabiting with him until about the 22d day of June, 1909, when she was forcibly taken,into custody as set forth in the petition; that the said Hoo Choy entered the United States law fully on or about the 1st day of August, 1908, as the wife of the petitioner; that she has not since changed her status; that 'Hoo Choy is being held in custody under a warrant of deportation issued on or about the 2d day of August, 1909, by the Secretary of the Department of Commerce and Uabor, issued by him under the provisions of the Immigration Act of February 20, 1907 (chapter 1134, ,34 Stat. 898 [U. S. Comp. St. Supp. 1909, p. 447]), when she was a bona fide domiciled resident and inhabitant of the United States and the lawful wife of an American citizen, domiciled with and living with her husband; that she is not subject to the provisions of the immigration act and is not subject to the jurisdiction of the Secretary of the Department of Commerce and Dabor, or the jurisdiction of the Commissioner of Immigration at the port of San Francisco, or of any other officer, board, or department of the executive branch of the government of the United States. The court denied the application, as in the case of Haw Moy v. North, 183 Fed. 89, and upon the same authorities. The only difference between" that case and this is the fact that Hoo Choy, upon whose behalf the petition for the writ of habeas corpus is made in this case, does not claim to be a citizen of the United States; her claim is that she is the wife of a citizen of the United States. The case in all other respects is the same as the case of Flaw Moy.
For the reasons stated in the opinion in that case, the judgment of the Circuit Court is affirmed.